JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *4for the District of Columbia and on the briefs of the parties and oral arguments of counsel. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(d). It is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed.
Daniel Virtue appeals the District Court’s rulings denying class certification and granting summary judgment to the defendants. We affirm because we agree, for the reasons stated by the District Court, that Virtue’s claims are time-barred. Virtue v. Int’l Bhd. of Teamsters Ret. & Family Prot. Plan, 997 F.Supp.2d 10 (D.D.C.2013).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41.